On Motion for Rehearing.
Appellee has filed a forceful motion for a new trial which deserves and has had lengthy consideration by us.
The statute (chapter 77 [Vernon’s Ann. Civ. St. art. 2211]) supra, says that the trial judge “may” render judgment non obstante veredicto. Assuming that such power rests in the trial court, it is still discretionary on his part, subject to review for abuse, whether he will enter such judgment or whether the ends of justice will be conserved 'best by granting a new trial.
The trial coui*t who heard and saw the witnesses concluded that the verdict should not stand, and we accept his finding thereon. The judgment contrary to the verdict was not justifiable in our opinion.
The motion for rehearing is overruled.